 BRICKLAYERS,LOCAL 7Bricklayers,Masons and Plasterers'InternationalUnion of America,AFL-CIO,Local No. 7 (UnitedMasonry,Inc.)andK.R.Manning.Case23-CB-1153October 5, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn July 14, 1971, Trial Examiner Harry H. Kuskinissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrialExaminer'sDecision and a brief in supportthereof. The General Counsel filed limited exceptionsto the Trial Examiner's Decision and a brief insupport of that Decision. The Respondent then filed aletter in opposition to the General Counsel's limitedexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations i of theTrial Examiner as modified below.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner as modified below andhereby orders that the Respondent, Bricklayers,Masons and Plasterers' InternationalUnion ofAmerica, AFL-CIO, Local No. 7, its officers, agents,and representatives, shall take the action set forth inthe Trial Examiner's recommended Order.1.Substitute the following paragraph for para-graph 2(a) of the recommended Order."(a) Repay to K. R. Manning the sum of $100, withinterest at 6 percent per annum, the amount assessedagainst him as a fine and heretofore paid by him."5152.Substitute the attached notice for the TrialExaminer's notice.iInaccordancewithour established policy,we shallorder theRespondent to repayK. R Manning the $100 fine levied against him, andheretofore paid by him, withinterest at 6 percent per annumIsisPlumbing& Heating Co,138NLRB 716,SheetMetalWorkers'InternationalAssociation, Local Union 49, AFL-CIO,178 NLRB No 24APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain or coerce United Mason-ry, Inc., in the selection of representatives chosenby it for the purposes of collective bargaining orthe adjustment of grievances:(a)by threatening to prefer intraunioncharges against any such representative,and/or(b)by preferring intraunion chargesagainst any such representative and tryinghim on these charges, and/or(c)by imposing a fine upon any suchrepresentative and by thereafter collectingsame,-all because of the way in which heperformed his work as such selected repre-sentative.WE WILL NOT in any like or related mannerrestrain or coerce United Masonry, Inc., in theselection of representatives chosen for the purpos-es of collective bargaining or the adjustment ofgrievances.WE WILL rescind the fine assessed against K. R.Manning and will expunge all record thereof fromour files.WE WILL advise Manning, in writing, of theaction taken by us as described immediatelyabove.WE WILL repay to K. R. Manning the sum of$100, with interest at 6 percent per annum, theamount assessed against him as a fine andheretofore paid by him.BRICKLAYERS,MASONSAND PLASTERERS'INTERNATIONAL UNIONOF AMERICA,AFL-CIO,LOCAL No. 7(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.193 NLRB No. 72 516DECISIONSOF NATIONALLABOR RELATIONS BOARDThis notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,Dallas-Brazos Building, 1125 Brazos Street,Houston, Texas 77002, Telephone 713-226-4296.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHARRY H.KUSKIN,TrialExaminer:This proceeding washeard at Houston,Texas, onMay 11, 1971.The complaintherein issued on March5, 1971, basedon a charge and anamended charge,filed on February 9 and March 4, 1971,respectively;italleges that Bricklayers,Masons andPlasterers'InternationalUnion of America,AFL-CIO,Local No. 7,herein called Respondent or the Union, hasrestrained and coercedUnited Masonry,Inc., herein calledthe Company,in the selection of its representative for thepurposes of collective bargaining or adjustment of griev-ances in violation of Section 8(b)(1)(B) of theAct by (1) theconduct on or aboutJanuary 20, 1971, of H.A. Brown, thebusiness agent of the Union,of informing K. R. Manning, amember of the Union and a supervisory representative ofthe Company,that disciplinary intraunion charges wouldbe filed against him if he,in accordance with his expressedintent,discharged Herman McCoy,the Union's steward onthe job;(2) the conduct of H. A.Brown on the same day ofinformingDonaldRichardson,theCompany'sfieldsuperintendent,as to what he had told Manning withrespect to the above filing of charges;(3) the letter datedJanuary20, 1971,which was served on Manning and whichcharged him with violating article XIII,section 16, of theUnion's constitution and bylaws by terminating McCoy onor about that date;(4) the fine of $100 imposed onManning by the Union's trial committee because,accord-ing to its findings,Manning had terminatedMcCoy inviolation of the above section of its constitution andbylaws;(5) the threat to Manning by President Scott of theUnion of a fine of $200,in the event he again violated theabove section of the constitution and bylaws;Iand (6) theresulting "payment under protest"of the above fine.Respondent's answer denies that it has violated the Act inany respect alleged herein.And byway of affirmativedefenses,Respondent alleges(1) that the discharge byManningof McCoywas without just cause,was contrary tothe collective-bargaining agreement between Respondentand the Company,and was arbitrary, capricious, andvindictive;and (2)that,just prior to, and at the time of, thedischarge of McCoy, Respondent offered to arbitrate thematter with the Company in accordance with the contract'sgrievance and arbitration provision,but the Company wasitselfguiltyof an unfair labor practice in refusing toarbitrate,that the Company continues to refuse to arbitrate,and that Respondent now renews its offer to arbitrate.Upon the entire record, including my observation of thewitnesses,including their demeanor while on the witnessstand, and after due consideration of the briefs of theGeneral Counsel and Respondent filed herein, I make thefollowing:FINDINGS OF FACT1.JURISDICTIONThe complaint alleges, and Respondent admits, thatUnited Masonry, Inc., a Texas corporation, with its homeoffice and place of business in Pasadena, Texas, is engagedin commercial and industrial masonry construction; andthat, during the preceding calendar year, it purchased andhad shipped directly to it from outside Texas goods valuedin excess of $50,000.Ifind, upon the foregoing, as Respondent also admits,that United Masonry, Inc., is engaged in commerce withinthe meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent further admits, and I find,that Bricklayers,Masons and Plasterers'InternationalUnion of America,AFL-CIO, LocalNo. 7, is a labor organization within themeaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Background1The collective-bargaining agreement betweenRespondent and the CompanyThe Company has, by virtue of its membership inMasonry Contractors Association of Houston, Texas, beena party to a collective-bargaining agreement with Respon-dent since September 10, 1970. The agreement, which bearsan expiration date of August 31, 1973, covers terms andconditions of employees employed as bricklayer foremen,journeymen, and apprentices.2.The Company's job as subcontractor on theDeepwater Elementary School job and its workforce, including supervision, at the jobsite.Under a subcontracting arrangement withMarshallConstruction Company, which was the general contractoron the Deepwater Elementary School job, the Companyundertook and performed that portion of the work thereonrelating to bricklaying. The bricklaying work began aboutthe middle of November 1970 and was finished sometime inFebruary 1971. The Company's complement consisted, inthemain, of about 12 to 15 bricklayers and 5 laborers.Beginning on December 3, 1970, and at all times materialthereafter, Herman L. McCoy was one of those bricklayers.McCoy was also a member of Respondent at the time of hishire.He became the union steward a few days thereafterand held that office at the time of his discharge on January19, 1971, almost 7 weeks later. The sole supervisor on thejob for the Company was K. R. Manning, who is also amember of Respondent. Manning was, in turn, responsibleINo evidence was adduced by the General Counsel in support of thisallegation BRICKLAYERS,LOCAL 7517toDonald Richardson, the Company's field superintend-ent,and was one of about 12 to 15 foremen in theCompany's employ answerable to Richardson. As foremanon the Deepwater Elementary School job, Manning wasresponsible for hiring the bricklayers and laborers and hadauthority to, and did, discharge both bricklayers andlaborers. In addition, he acted as overseer of the work doneby them, making certain that the required work was doneproperly; and he dealt with the union steward on matterspertaining to the job, such as unsafe scaffolds, unsafescaffold boards, availability of drinking water and drinkingcups, etc Further, with specific reference to the incidentmentioned hereinafter involving the discharge of McCoy,for which Manning was thereafter disciplined by Respon-dent, there is credible testimony by Richardson thatManning "was thealter egoof the Company" throughoutthe handling of that matter. It is apparent from all theforegoing, and from my findings hereinafter, that Manninghad substantial supervisory authority, as well as authoritytohandle grievances relating to the work under hissupervision, including the instant grievance relating to thedischarge of McCoy. Accordingly, I conclude, and find,thatManning was, at all material times, a supervisor withinthe Act's meaning and a representative of the Company forthe purpose of the adjustment of grievances.2B.The Circumstancesof theDischargeofMcCoybyManning3The record shows that a little more than a week beforeJanuary 19, 1971,4 the date of McCoy's discharge, Manningreported to Richardson that McCoy had done "some roughwork,under par work," and solicited advice fromRichardson as to what should be done about it. Richardsonsaid that Manning should talk to McCoy and caution himabout his work Apparently, about this time, Manning hadalso had complaints from representatives of the generalcontractor about some of the work of the bricklayers.McCoy did thereupon caution the bricklayers, includingMcCoy, about this. The next development relating toMcCoy's work took place on January 18. McCoy spent thatday in building a double-faced concrete-block wall. Hebuilt the lower 4 feet of the wall himself; and thereafter, byworking from a scaffold set up against the partly finishedwall by the laborers, he and another bricklayer completedthe wall that day to a height of "8 maybe 10 feet." After thewall was "topped out," the scaffolding was removed. At theend of the day, in the course of walking along the corridor,onto which one side of this already completed wall faced,Y In this connection,the Board has held that it is not essential, underSection 8(b)(I)(B), which is alleged to have been violated by Respondentherein, thatthe supervisor has actually been designated as the employer'sgrievance representative, since an employer's protected right to selectcollective-bargaining and grievance representatives includes "his right, atany time, to select his representatives from an uncoerced group ofsupervisorswhose loyalty to him has not been prejudiced and whosesubstantialsupervisoryauthorityand day-to-day contact with andsupervision of the employees under them make them natural choices forselection assuch representatives " SeeInternational Association of Heat &Frost Insulators & Asbestos Workers, Local 127 (Cork Insulating Company ofWisconsin, inc),189NLRB No 124, and the citation therein ofToledoLocalsNos 15-P and 272 of the Lithographers and PhotoengraversInternationalUnion,AFL-CIO (The Toledo Blade Company, Inc),175NLRB No 173, affd. 437 F 2d 55 (C A 6) Accordingly, I find that, evenManning noticed that the part of the wall built by McCoyalone had a "swag" or concavity in it.5 It is the testimony ofManning that "right then [he] came to the decision that [he]was going to terminate Mr. McCoy."Later the same evening, Manning telephoned Richard-son, told him of his desire to terminate McCoy, and gave asthe reason that McCoy "had done a bad piece" and that "itmight end up costing the Company money." Arrangementswere then made for Richardson to bring McCoy's paycheckto the job the following day and for Manning to notifyRespondent at 8 o'clock the following morning of theprojected termination of McCoy at 4:15 p.m., the end of theworkday .6These arrangements were carried out thefollowingmorning, i.e.,Richardson stopped by the jobearly in the morning and gave Manning the paycheck forMcCoy, and Manning notified the Union by telephoneshortly after 8 o'clock of his intention to discharge McCoy.During this telephone conversation,Manning made itknown to Malcolm Shaefer, Respondent's financialsecretary, and to H. A. Brown, Respondent's businessrepresentative, in that order, thatMcCoy was to bedischarged not for any union-related reason but because oftrouble with his work. Both Shaefer and Brown insisted thatManning could not do that. In the course of speaking withBrown, Manning invited Brown to come to thejob and beshown the work for which McCoy was being faulted.Brown came to the job at or about 3 p.m. that day. Hespoke to McCoy first. Upon discovering that McCoy wasunaware that he was to be discharged, Brown apprised himof the 4 hours' notice to discharge him received by theUnion from the Company that morning. According to thetestimony of Brown, McCoy's reaction to this news wasthat he was ready to pick up his tools and quit forthwith;however, he, Brown, opposed such action by McCoy,tellingMcCoy that, "You can't make a practice of letting aforeman run the steward off at his discretion." Thereafter,as set forth hereinseriatim,Brown had conversations withManning and with Richardson and a second conversationwithMcCoy. During his conversation with Manning,Brown was shown the wall in question as well as a couple ofplaceswhereMcCoy had worked and where Manningclaimed the work was not quite up to par. Brown admittedthat the work on the wall in question was not what he wouldcall "good workmanship," but took the position that thewhole job looked rough and that, in any event, it would be aviolation of Respondent's bylaws to terminate McCoy as hehad Manning not been designated as such representative at the time of thedischarge episode herein, he was then a natural choice for such selection.3My findings in this regard are based on a composite of so much of thetestimony of Manning,McCoy,Brown, and Richardson as I find credibleWhere there were variances in their respective testimony, I attachedconsiderable weight to the plausibility of a witness' testimony in assessingits credibilityaAll dates hereinafter are in 1971, unless otherwise indicatedsManning descnbed the wall at this location as bowing inward, so thatone could run his fingers between a straight edge placed against the walland the wall itself6Richardson directed Manning to give notice at or about 8 o'clock soas to exceed the requirements of the bargaining agreement between theCompany andRespondent,which provides that Respondent is to be given4 hours' notice of the discharge of a union steward 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas a steward and was supposed to be the last among therank-and-file employees on the job to be terminated.? Asecond conversation between Brown and McCoy then tookplace, during which the condition of the critical wall wasdiscussed.McCoy's explanation to Brown was that thewall'sconditionwas attributable to employee ClydeDawson, who was drunk on the job while the wall wasbeing built and "leaned or fell on the wall or did somethingto it, put some of his weight or something on it."s Fortifiedwith this information and after allegedly having verifiedMcCoy's statement that he, McCoy, had told employee IW. Gross, a bricklayer, about Dawson's conduct on the dayithappened, Brown approached Manning a second timeand told him of McCoy's claim that Dawson was drunk onthe job and had caused the swag by falling into the wall.Brown also mentioned that employee Gross, anotherb-icklayer,was "willing to back McCoy up on thisparticular thing," and urged Manning to inquire fromCross on his own, but Manning refused, assertedly becausehe did not want to create a bunch of confusion on the job.During this conversation, bothManning and Brownadhered to their initial positions, with Manning claimingthat he thought that he was right in his decision to dischargeand that he had met the notice requirement to the Union asrequired by the bargaining contract, and with BrowninsistingthatManning was wrong in this matter. Towardthe end of this particular conversation, Brown offered toarbitrates the question of the Fropriety of dischargingMcCoy but Manning refused, saying that he did not see theneed for it as he did not question McCoy's competency as abricklayer but questioned only this particular work, whichwas not quite up to par either because of carelessness or adeliberate act; and further that he was going to terminateMcCoy, as indicated. Manning also turned down Brown'srequest for a delay of 1 day, predicated on Brown's beliefthatMcCoy would quit the next day. At this, Brownindicated to Manning that, if McCoy was discharged, hewould bring Manning up on charges before the Union; andfurther that, since Manning refused to accept his suggestionto call Richardson, he was going to do so. Thereafter, at theinstanceof Brown, Richardson came to thejobsite around4 p.m. A conversation ensued in which Brown andRichardson discussed the impending discharge of McCoy.Brown told Richardson "about the same thing that [he] toldManning, that if [Manning] laid the steward off, [he] wouldhave to bring Mr. Manning up on charges. And [he ] asked[Richardson] about holding up on the man's check and ifthe man wanted to quit let him quit." Richardson indicatedthat the decision on McCoy was up to Manning. At orabout 4:15 p.m., Manning joined the conversation. He hadjust prior thereto given McCoy his paycheck and terminat-ed him, thereby meeting the Union's 4:15 p.m. deadline formaking the termination effective on a given day. At the7The constitution and bylaws are in evidence as G C Exh 2 Thesection involved is sec 16 of art XIII It reads, as followsThe Steward shall be one of the last two men, including the Foreman,lefton thejob The Steward shall, when appointed by theBusinessAgentremainon the jobuntil completionif possibleHe shall be giventime during working hours to inspect credentials and see that workingconditions are properly taken care of He shall inspect all scaffoldsand see that ladders are provided for sameMcCoy testified that, at the time Dawson caused his trouble, hestraightened the wall, that he noticed, after the wall was finished, that ittime, there were some 12 or 13 bricklayers working for theCompany. Manning informed Richardson and Brown ofthis action, saying it was now "too late" as he had alreadygiven McCoy his check. Brown replied that it was not toolateand offered to get the check back from McCoy.However, when Manning insisted that "[his] mind is madeup," Richardson told Brown that he would stand behindManning's decision. Thereafter, just before the conversa-tion ended, Brown brought up the matter of arbitration,saying that the matter of McCoy's termination could gobefore an arbitration committee. Apparently, Richardsonand Manning took this as raising the matter of McCoy'scompetency, and replied that there had never been anyquestion about McCoy's being a competent bricklayer, andwhat was involved here was McCoy's work on thisparticular wall.C.The ProceedingsBrought AgainstManning byRespondentinConsequenceof the Discharge by himof McCoyManning was notified by registered letter from Respon-dent, dated January 20, that he was being charged with aviolationof articleXIII, section 16, of Respondent'sbylaws 10 when he discharged McCoy, and that he was toappear to answer the charges on January 27 at 7:30 p.m.Manning appeared at the appointed time and proceedingswere had before Respondent's trial board. AlthoughManning argued before the trial board that his reason fordischarging McCoy was that McCoy had done unsatisfac-tory work on the wall, the trial board found him guilty ascharged and fined him $100. The trial board also suspendedManning from union benefits, such as health and welfareand hospitalization, until the fine was paid. Manning paidthe fine on February 1, "under protest."D.The Unfair Labor Practice Charge Filed byRespondent Alleging that the Company had Violatedthe Act in Refusing to Arbitrate, and the DispositionThereofThe record shows, as heretofore found, that thecomplaint in the instant proceeding issued on March 5,1971; it also shows that, on March 22, Respondent filed itsanswer herein. The parties stipulated that, on March 23,Respondent filed a charge in Case 23-CA-3918, allegingthat on or about January 20, 1971, the Company, inviolationof the Act, "refused to arbitrate with theauthorized representatives and agents of [Respondent],duly designated bargaining agent of a majority of [theCompany's] employees employed in a unit, which isappropriate for the purpose of collective bargaining at the[Company's job involved herein], by refusing to follow thewas sagging a little bit and straighteneditagain, and that the followingmorning he noticed a "little belly" in the wall9As found hereinafter, when Brown asked for arbitration he was, ineffect, seeking to haveManning discuss the grievance with respect toMcCoy with an "arbitration committee," which would follow up on hisunsuccessful efforts tointerceptMcCoy's discharge, and he was not thenseeking to invoke the arbitration procedures under the collective-bargainingagreement10See In7, supra BRICKLAYERS,LOCAL 7Grievance Procedures set forth in the existing collectivebargaining agreements."li And it was further stipulatedthat the Regional Director for Region 23 of the Boardthereafter refused to issue a complaint on the basis of theabove charge, that Respondent appealed to the GeneralCounsel from such refusal to issue, and that the GeneralCounsel denied Respondent's appeal.Analysis and ConclusionsIt isapparent from all the foregoing, and I find, thatManning effected the discharge of McCoy, the steward onthe job, on the basis of his own determination that McCoy'swork performance was deficient enough to warrant suchaction, and that he did so after complying with the onlyapplicabletermof the existing bargaining agreement, bygiving in excess of the required 4 hours' notice toRespondent before terminating a steward, and afterinforming Respondent both on the telephone and in personthereafter that his decision to terminate was based on hisevaluation of the deficiencies in McCoy's work. And it isfurther apparent from all the foregoing that Brown, thebusinessagent of Respondent, threatened Manning, amember of Respondent, that, in the event ManningdischargedMcCoy, he would charge Manning beforeRespondent with violating article XIII, section 16, ofRespondent's bylaws, which provides, in relevant part, that"The Steward shall be one of the last two men, includingthe Foreman, left on the job"; that Brown did file suchcharges against Manning the day after McCoy's termina-tion; that a hearing was thereafter held on January 27, onthese charges before Respondent's trial board at whichManning appeared and gave his business reasons forterminatingMcCoy, the steward; that the trial board foundManning guilty of violating the above-mentioned section ofRespondent's bylaws and fined Manning $100; and thatManning paid the fine, under protest, on February 1.The General Counsel points,in itsbrief, to the fact thatarticle XIV (duties of foremen), section 2, of Respondent'sconstitution, in addition to providing that a foreman, likeManning, be a member in good standing of the Internation-alUnion, specifically recognizes a foreman as a representa-tive of management; 12 and to the further fact that article II,11ArticleV (grievance procedure) of the current agreement betweenRespondent and the Company, which is also in evidence as part of G C.Exh 2, provides, as followsSection IAll disputes other than jurisdictional disputes that may ariseon any job covered by this Agreement shall be handled in the followingmannerSection 2 It is agreed that a joint board of arbitration composed of threejourneymen Bricklayers appointed by Local Union No 7 and threemembers appointed by the representatives of contractors shall be namedwithintwenty-four (24) hours after either party has requested theestablishment of such a board, to whom shall be referred disputes arisingover the interpretation of this AgreementThe decision of the board shallbe finalThe board shall make its decision or name seventh arbitratorwithin twenty-four (24) hours.Section 3.In the event of the failure of the joint board of arbitration toarriveat a solution, Contractors and the Union shall jointly select one (1)additional person to cast the deciding vote Decision of this board shall bemade within seventy-two (72)hours after appointment of seventh man Itshall be expressly agreed that all questions pertaining to the mason tradeshall be settled by those connected therewith and none others it shallfurther be agreed that pending all differences being submitted to thecommittee for action work shall proceed without stopping.519section 2, of the bargaining agreement between Respondentand the Company excludes therefrom Respondent'sconstitution and bylaws, and precludes their use in theinterpretation of the agreement.13 The General Counselargues therefrom, and from the fact that Manning was, asalready found herein, a supervisor within the meaning ofthe Act, and was, at all times material, selected,inter alia,for the purpose of adjustment of grievances, that Respon-dent, by its threat to prefer intraunion charges againstManning and by the actual preferring of charges and theimposition of a fine of $100 on Manning, contravened thestatutory policy of allowing the Company an unimpededchoice of a representative for collective bargaining and thesettlement of grievances. In the General Counsel's view,this is so because these acts were designed to changeManning from a person representing the viewpoint of theCompany to one responsive and subservient to Respon-dent's will.Respondent, on the other hand, takes the position, in itsbnef, (1) that it offered to arbitrate the question of whetherMcCoy was discharged for good cause but the Companyrefused to do so, in violation of section 15, subdivision B, oftheworking agreement 14 between Respondent and theCompany; (2) that such a refusal was itself a violation ofthe Act; (3) that "since [the Company] refused to arbitratethe dispute, [it] had no choice except to file charges againstManning and discipline him under [its bylaws]," statingfurther in this connection that "Manning was not fined forthe way he applied the bargaining contract while carryingout his supervisory functions but purely and simply for aviolation of the union bylaws which he had sworn to upholdand defend," and citing article II, section 2, of thebargaining agreement which excludes Respondent's consti-tution and bylaws from the bargaining agreement andenjoins their use in interpretation of the agreement; 15 and(4)that,Section8(b)(1)(B)seeks to prevent unioninterferencewith an employer's control over its ownrepresentatives, but does not regulate internal disciplinarymeasures which unions might lawfully take against unionmembers.I am satisfied, on the basis of the entire record, and find,thatRespondent's defense concerning the Company'sfailure to arbitrate does not withstand scrutiny, and its12The language of this particularsectionis,as follows:Foremen shall be practicalmechanics in thebranchof trade overwhich theyexercise supervision Foreman having the authontyto hire,dischargeand exercisesimilar supervisoryfunctions, are recognized asrepresentativesofmanagement.And must be a member in goodstandingwith the International Union.13The language of thesection referred to above is as follows.The attachedWorking Conditionsare an integral part of theAgreement, and shallsupersede all other existing working rules. It isfurtheragreed that neither the Constitution of the International Unionnor the By-laws of the Local Unionshall beconsidereda part of thisAgreement,nor used in the interpretation thereof.14The reference is apparentlyto sec15(b) of the partof the agreemententitled "Working Conditions."Sec. 15 refers in (a) to the right of access ofa businessagent to bncklayersduring working hours,and in(b) to hishandling ofa grievance referred to himby thejob steward In the latterrespect, the provision readsas follows-In the event a Business Representative is unable to resolve a dispute orgrievancereferred to him by thejob steward,he must refer the matterto the Board of Arbitration.15SeeIn 13,supra 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDreliance thereon is, in anyevent,misplaced. Thus, it isapparent from Brown's testimony (1) that when he askedfor arbitration, he was, in effect, seeking to have Manningdiscuss the grievance with respect to McCoy with an"arbitration committee," which would follow up on his thusfar unsuccessful efforts to intercept McCoy's discharge; (2)that, whether the arbitration procedures under article V ofthe bargainingagreementwere to be invoked would be upto that committee; 16 and (3) that, when Manning turnedhim down and precludeda meetingwith the arbitrationcommittee by proceeding with McCoy's discharge, he tookno steps toadvise the arbitration committee thereof. And sofar as appears nothing was done by Respondent eitherorally or in writing, prior to the complaint and answerherein,to invoke article V of the current bargainingagreement. I note, too, that article V speaks of a bipartisanjoint board of arbitration to be named within 24 hours aftereither party has requested the establishment of such aboard "to whom shall be referred disputesarisingover theinterpretation of this Agreement." Accordingly, even had aproper request for a point board of arbitration been made,contrary to my findings herein, there would have beennothing to arbitrate as there was no pending dispute overthe interpretationof the contract herein.Moreover,assuming thatthe discharge of McCoy was an arbitrablematter under the bargaining agreement, and assumingfurther, contrary to my finding above, that Respondentmade a proper request for arbitration and was refused sucharbitrationby the Company, it is patent that what isinvolved herein is whether Respondent contravened theAct by its conduct of threatening to discipline Manning asa union member if he discharged McCoy, and ofdisciplining him, following McCoy's discharge, by prefer-ring chargesagainst himand imposing a $100 fine uponhim, which he paid under protest; and not whether theCompany improperly refused to arbitrate the dispute overMcCoy's discharge.And while Respondent contendsherein that the Company's refusal to arbitratewas itself anunfair labor practice, it suffices to pointout, asalreadynoted above, that Respondent sought toraise thisvery issuebefore the Board by filing unfair labor practice chargesagainst the Company with the Regional Director forRegion 23 of the Board in Case 23-CA-3918, the day afterit filed its answer to the instant complaint, but the RegionalDirector refused to issue a complaint thereon and his rulingwas thereafter sustained, on appeal, by the GeneralCounsel.Viewed from another perspective, Respondent, by relyingin its brief on the refusal of the Company to arbitrate thedispute concerning McCoy asjustification for its preferringchargesagainstManningas a unionmember and for itsdisciplining him thereafter under its bylaws, has acknowl-edged, in effect, that, but for the Company's refusal toi6Brown's testimony,on redirect examination by Respondent's counselin this regard, was asfollowsQWell, did you have in mind,-did you understand at that timejust how the committee wouldmeetand who they'd meet with andwhere and after what notice and so forth"AWell, I would say I would leave it to the arbitration board andthey would set it upthemselves I mean, this would be getting out ofmy duties and into theirsi7 I am cognizant,in this connection,of Respondent's contention in itsbrief that it "did not discipline Manning because of his activities as aarbitrate thematter of McCoy's discharge, it would nothave filed intraunion charges against Manning. Statedotherwise, Respondent has thereby impliedly admitted thatits intraunion action against Manning resulted from thewayManning applied the bargaining contract, i.e.,Manning's refusal,while carrying out his supervisoryduties, to arbitrate the matter of the discharge of McCoy.In addition, I am persuaded, and I infer, and find, on thebasis of the entire record that there was another reasonunderlying the intraunion action against Manning. Asalready found, both before the so-called request toarbitrate, and also thereafter, Respondent, in substance,attempted to get Manning to treat as decisive, on thequestion of whether to discharge McCoy, article XIII,section 16, of its bylaws, which restricts the discharge of asteward to such time as he is one of the last two men on thejob.And it did so, notwithstanding a provision in thecontract expressly excluding all of Respondent's bylawstherefrom, as well as their use in the interpretation of thecontract. Thus, Brown admittedly told McCoy, who wasready to quit upon being informed by him of the impendingdischarge, "you can't make a practice of letting a foremanrun the steward off at his discretion." And immediatelythereafter, as I have found, when Manning showed Brownthe part of the finished wall built by McCoy alone, with theswag in it, Brown told him, in substance, that, as McCoywas a steward and was therefore to be the last one amongthe rank-and-file bricklayers to be terminated, it would be aviolation of the Union's bylaws to discharge him. Andfinally,whenManning remained firm on dischargingMcCoy and turned down Brown's so-called request forarbitrationof the matter,Brown threatenedtobringManning up on charges before Respondent.In any event, whether Respondent's conduct of threaten-ing to bring Manning up on intraunion charges if hedischargedMcCoy, and of preferring such charges andfining him was occasioned by Manning's claimed refusal toarbitrate the discharge of McCoy or by his refusal to treatas decisive, on the question of whether to discharge McCoy,articleXIII, section 16, of its bylaws, or by both, it isnevertheless clear, and I find, that Manning's performanceof his supervisory duties in discharging McCoy and inadministering the applicable collective-bargaining contractwas an operative factor in bringing about this threat andthis disciplinary action.17Section 8(b)(1)(B) of the Act prohibits conduct by a labororganization which restrains or coerces "an employer in theselection of his representatives for the purposes of collectivebargaining or the adjustment of grievances." As heretoforefound,Manning was, at all material times, a supervisoralready selected by the Company for these purposes. And itiswell established that an employer's right under thisforeman of the Company but solelybecausehe violated his ownConstitution and By-Laws which he had sworn to defend and uphold."However, since the underlying dispute was between Respondent and theCompany over the discharge of McCoy, with Manning, by virtue of hisauthority to discharge employees and to adjust grievances involvingemployees under his supervision,acting for the Company in the dischargeepisode, the distinction urged by Respondent is, in my opinion,withoutsubstance. SeeNew Mexico District Council of Carpenters and Joiners ofAmerica (A S Horner, Inc),177 NLRB No 76 BRICKLAYERS,LOCAL 7521sectionof the Act extends,inter alia,to the continuingrelianceona supervisor already so selected.18 Yet,notwithstanding the foregoing, Respondent threatenedManning that it would prefer intraunion charges againsthim, informed Richardson of this threat, preferred suchcharges against Manning, and imposed a fine against him,allbecause he refused, in his capacity as foreman of thebricklayers on the job, to accede to Respondent's demands(a) that he, in effect, treat article XIII, section 16, of theUnion's bylaws as decisive on the question of whether todischarge McCoy, contrary to the express exclusion of saidbylaws from the bargaining agreement, and based thereonnot dischargeMcCoy, the steward of the bricklayers;and/or (b) that he meet with an arbitration committeeconcerning the discharge of McCoy. It follows therefrom,and I infer, and find, that Respondent sought thereby tochange Manning from a person representing the viewpointof managementto one subservient to Respondent's will.And even though Respondent sought to change Manning'sattitude rather than to effect a substitution of someone forManning, it is nevertheless true, and I infer, and findfurther, that the pressure exerted here was for the purposeof interferingwith the Company's control over itsrepresentative, and was calculated to convey to Manningthemessagethat any further disagreement between himand Respondent would invite further reprisals, therebyleaving the Company the alternatives of replacing Manningor of facingde factononrepresentation by him.19 Accord-ingly, I conclude, and find, that Respondent's aboveactionsagainst Manningconstituted unlawful restraint andcoercionagainst theCompany in violation of Section8(b)(1)(B) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theCompany described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is a labor organization within themeaning of Section 2(5) of the Act.2.The Company is an employer within the meaning ofSection 2(2) of the Act, and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.3.K. R. Manning has, at all times material herein, beena representative of the Company, selected by it for thepurpose, among others, of the adjustment of grievanceswithin the meaning of Section 8(b)(1)(B) of the Act.18Toledo Nos 15-P and 272 of the Lithographers and PhotoengraversInternationalUnion, AFL-CIO (The Toledo Blade Company, Inc), supra19 SeeSan Francisco-OaklandMailersUnionNo 18,InternationalTypographicalUnion(NorthwestPublications,Inc),172 NLRB No 25220 In the event no exceptions are filed asprovided by Section 102 46 of4.By restraining and coercing the Company in theselection of Manning as its representative for the purpose ofthe adjustment of grievances, Respondent has engaged, andis engaging, in unfair labor practices within the meaning ofSection 8(b)(I)(B) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.6.Respondent has not violated Section 8(b)(1)(B) of theAct in any respect alleged and not found herein.THE REMEDYHaving found that Respondent violated Section8(b)(1)(B) of the Act, I shall recommend that Respondentcease and desist from restraining or coercing the Companyin the manner found herein. Additionally, I find that therestraining and coercive effect of Respondent's unlawfulconduct can be removed only if Respondent is requiredaffirmatively to rescind the action of its trial board in finingManning, to expunge all records thereof from its files, andto repay the $100 assessed against him as a fine andheretofore paid by him under protest, and I shall sorecommend.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case, Ihereby issue the following recommended: 20ORDERRespondent, its officers,agents,and representatives,shall:1.Cease and desist from:(a) Restraining and coercing United Masonry, Inc., in theselection of representatives chosen by it for the purposes ofcollective bargaining or the adjustment of grievances: (1)by threatening to prefer intraunion charges against any ofsuch representatives, and/or (2) by preferring intraunioncharges against any such representative and trying him onthese charges, and/or (3) by imposing a fine upon any suchrepresentativeand by thereafter collecting same,-allbecause of the way in which he performed his work as suchselected representative.(b) In any like or relatedmanner restrainingor coercingUnited Masonry, Inc., in theselectionof representativeschosen by it for the purposes of collective bargaining or theadjustment of grievances.2.Take the following affirmative action, designed toeffectuate the policies of the Act:(a) Repay to K. R. Manning the sum of $100, the amountassessedagainst him as a fine and heretofore paid by him.(b) Rescind said fine and completely expunge all recordthereof from its files.(c)Advise Manning, in writing, of the action taken by itas required in 2(b), above.theRules and Regulationsof the National LaborRelations Board, thefindings,conclusions, recommendations,and Recommended Order hereinshall, as providedin Section102.48 oftheRules and Regulations, beadopted by the Boardand become its findings,conclusions,and order, andall objectionsthereto shall be deemed waived for all purposes 522DECISIONSOF NATIONALLABOR RELATIONS BOARD(d) Post at its office and meeting halls copies of theattached notice marked "Appendix."21 Copies of saidnotice, on forms provided by the Regional Director forRegion 23, after being signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarilyposted. Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e)Notify the said Regional Director, in writing, within20 days from the date of the receipt of this Trial Examiner'sDecision,what steps Respondent has taken to complyherewith.22Itisfurther recommended that the complaint bedismissed insofar as it alleges violations of Section8(b)(I)(B) of the Act not specifically found.21 In the event that the Board's Order is enforced by a Judgment of a22 In the event that this recommended Order is adopted by the BoardUnited States Court of Appeals, the words in the notice reading"Posted byafter exceptions have been filed, this provision shall be modified to read.Order of the National Labor Relations Board" shall be changed to read"Notify the Regional Director for Region 23, in writing,20 days from the"Posted pursuant to a Judgment of the United States Court of Appealsdate of this Order, what steps Respondent has taken to comply herewith."enforcing an Order of the National Labor Relations Board "